Title: [Diary entry: 30 November 1786]
From: Washington, George
To: 

Thursday 30th. Mercury at 26 in the Morning— at Noon and  at Night. Morning cloudy but Mild—Wind westerly all day. About 9 or 10 Oclock the clouds dispersed and the day turned out very fine and pleasant. Thawing considerably—the frost having stopped the Plow at the Ferry Plantation. Surveying my New purchases of Manley’s and French Land, in order to lay the whole of into proper inclosures. Geo. Washington went up to Abingdon in my Chariot to bring his wife and Nelly Custis home who went thither on Monday last.  Jno. Fairfax measured 42 Barrls. of corn at Muddy hole gathered out of the Eastermost (& furthest) cut in the field. Mr. Lear left this for the Western Parts of Pensylva. in the Neighbourhood of Pittsburgh on my business.